UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2440



SAMUEL D. QUINN,

                                              Plaintiff - Appellant,

          versus


FRANKLIN COUNTY BOARD OF SUPERVISORS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-695-R)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel D. Quinn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel D. Quinn appeals the district court's order dismissing

his complaint as frivolous under 28 U.S.C. § 1915(e)(2) (West 1994

& Supp. 1997). We have reviewed the record and the district court's

opinion and find that this appeal is frivolous. Accordingly, we

dismiss on the reasoning of the district court. Quinn v. Franklin
Cnty Board of Supervisors, No. CA-97-695-R (W.D. Va. Oct. 15,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2